Citation Nr: 1620757	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar osteoarthritis L5/S1 prior to March 8, 2011; in excess of 20 percent from March 8, 2011 through January 14, 2015; and in excess of 40 percent thereafter.

2.  Entitlement to an effective date earlier than January 14, 2015 for the assignment of a 40 percent disability rating for lumbar osteoarthritis L5/S1.

3.  Entitlement to an effective date earlier than January 14, 2015 for the award of service connection for radiculopathy, right lower extremity.

4.  Entitlement to an effective date earlier than January 14, 2015 for the award of service connection for radiculopathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.

In October 2014, the Board remanded the appeal for evidentiary development.

The issues of entitlement to an earlier effective date for the assignment of a 40 percent rating for lumbar osteoarthritis L5/S1 and entitlement to an earlier effective date for the award of service connection for bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim for an increased rating for lumbar osteoarthritis L5/S1 was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for lumbar osteoarthritis L5/S1.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran filed written correspondence in June 2015 indicating that he wished to "withdraw all current issues on appeal."  He noted that he was "completely satisfied with [his] rating of 100% permanent and total and wish[ed] to discontinue any pending actions on appeal.  Please close my case."  In April 2016, his representative submitted a motion to withdraw the appeal, citing the Veteran's June 2015 correspondence.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for lumbar osteoarthritis L5/S1.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal as to the claim for an increased rating for lumbar osteoarthritis L5/S1 is dismissed.


REMAND

Under 38 C.F.R. § 20.201(a), effective March 24, 2015, for every case in which the AOJ provides, in connection with a rating decision, a form for the purpose of initiating an appeal, a Notice of Disagreement consists exclusively of a completed and timely submitted copy of that form (VA Form 21-0958).  In cases in which no such form is provided, a written communication from the claimant expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a Notice of Disagreement.  38 C.F.R. § 20.201(b).

In this case, the RO issued a rating decision in April 2015 which granted an increased 40 percent disability rating for lumbar osteoarthritis L5/S1 and awarded separate 20 percent ratings for bilateral lower extremity radiculopathy.  These awards were made effective on January 14, 2015.  Although the RO notified the Veteran of this decision in a June 2015 letter, it did not provide a copy of a Notice of Disagreement form.

Following his withdraw of the claim for an increased rating for his lower back disability, he Veteran submitted correspondence in July 2015 expressing disagreement with the effective date assigned in the April 2015 rating decision on the basis that the worsening of his back and leg symptoms had been ongoing prior to January 14, 2015.  Pursuant to 38 C.F.R. § 20.201(b), such correspondence constitutes a valid Notice of Disagreement as it was received within one year of the date of notification of the assigned effective date.  As such, VA is obligated to provide a Statement of the Case adjudicating the issues of entitlement to an earlier effective date for the assignment of a 40 percent rating for lumbar osteoarthritis L5/S1 and entitlement to an earlier effective date for the award of service connection for bilateral lower extremity radiculopathy.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a Statement of the Case regarding the issues of entitlement to an earlier effective date for the assignment of a 40 percent rating for lumbar osteoarthritis L5/S1 and entitlement to an earlier effective date for the award of service connection for bilateral lower extremity radiculopathy.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


